Citation Nr: 9903882	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-31 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left ear hearing loss, 
tinnitus, tension headaches and a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran withdrew an appeal as 
to right ear hearing loss at his personal hearing in March 
1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has left ear hearing loss, 
tinnitus, tension headaches and a right shoulder disorder due 
to injuries or disease incurred in, or aggravated by, active 
service.  He argues that service connection is warranted for 
these disorders.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for left ear hearing loss, tinnitus, 
tension headaches and a right shoulder disorder are well 
grounded.



FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating present left ear hearing loss, tinnitus, 
tension headache or right shoulder disabilities related to 
injuries or disease incurred in, or aggravated by, active 
service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for left ear hearing loss, 
tinnitus, tension headaches and a right shoulder disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records include an April 1963 induction 
examination report which noted authorized audiological 
findings, pure tone thresholds, in decibels, converted to ISO 
units, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
0
0
5
-5
25
LEFT
15
0
0
25
20
50

In his April 1963 report of medical history the veteran noted 
ear, nose and throat trouble.  He also reported that he had 
experienced a perforated eardrum at age 16 with some hearing 
deficit to the left side, and that he had been advised to 
undergo an operation for the disorder at that time.

In October 1963 the veteran complained of left frontal and 
parietal headaches after hitting his head.  He reported no 
loss of consciousness, vertigo, nausea, vomiting or visual 
disturbance.  The examiner noted there was no visual evidence 
of head trauma.  The diagnosis was no evidence suggestive of 
intracranial injury.  

In November 1963 the veteran complained of headaches and pain 
in the left shoulder over 11/2 months.  He described 
intermittent headaches behind the right eye.  The examiner 
noted there were no visual problems, no associated symptoms 
and an essentially negative physical examination.  The 
diagnosis was sinus headache.  Later in November 1963, the 
veteran complained of ringing and left earache.  He stated 
that he had a history of ear infections and had been told by 
his civilian ear specialist that surgery to the left ear may 
be required.  The diagnosis was mild otitis media.

A December 1963 clinical report noted the veteran's 
complaints of noises in his head, possible tinnitus and a 
blocked-up feeling in his left ear.  The examiner noted there 
was no evidence of hearing loss, vertigo, pain or nose 
trouble.  The ear appeared normal upon examination.  The 
diagnosis was functional ear with no evidence of ear 
pathology.

In November 1964 the veteran complained of a back strain in 
the subscapular area, with pain upon abducting and adducting 
the arm against pressure.  The diagnosis was strained 
"serrahs" post.

In March 1965 the veteran complained of throbbing pain in the 
area of the right mastoid process.  The veteran also reported 
a childhood history of bilateral ear infections, with 
improvement on conservative treatment.  The examiner noted 
the veteran's right ear drum was clear, and that the left ear 
drum was grayish with no evidence of exudate.  There was no 
percussion ache over the mastoids.  No diagnosis was 
provided.

In his March 1965 report of medical history, the veteran 
noted ear, nose and throat trouble and denied painful or 
"trick" shoulder.  The examiner noted that the veteran's 
reported ear, nose and throat trouble represented no present 
difficulty.  The veteran's March 1965 separation examination 
revealed normal ears, drums and musculoskeletal system.  
Hearing acuity of the left ear was 15/15 on spoken voice 
testing.  The veteran's DD 214 separation form noted his 
military occupation specialty was percussion player; he 
qualified as a sharpshooter with an M-14.

VA records dated in January 1971 show that the veteran 
reported he had been self-employed as a musician at various 
night clubs for 7 years.

Private chiropractor treatment records dated in December 1994 
show that the veteran complained of right shoulder and 
shoulder blade pain which began approximately 2 weeks earlier 
without specific injury.  Working diagnoses of right shoulder 
myofascitis, joint arthrosis and possible bursitis were 
provided.  

During VA examination in July 1997, the veteran reported that 
he first injured his right shoulder in a fall while 
performing military exercises 30 years earlier.  He stated 
that he had experienced shoulder problems since that injury.  
He stated that he had been employed as a mason, and that in 
this employment he had experienced debilitating, diffuse, 
dull aching pain to the right shoulder and shoulder blade.  
The examiner noted tenderness in the supraspinous tendon and 
over the acromioclavicular joint and a positive impingement 
sign in the shoulder.  The diagnoses included right shoulder 
injury.  No opinion as to etiology was provided.

The veteran also complained of a 15 year history of 
intermittent headaches, exacerbated by masonry work, which 
occurred approximately once per week and lasted 30 to 90 
minutes.  He stated he had never seen a physician for this 
disorder.  The examiner noted neurologic examination within 
normal limits and no obvious focal weaknesses of a neurologic 
nature.  The diagnoses included non-prostrating tension 
headaches.

During a July 1997 VA audiological examination, the veteran 
reported a history of no difficulty hearing, constant 
bilateral tinnitus, noise exposure to musical instruments and 
no ear pathology, vertigo or recreational noise exposure.  
The veteran reported that his constant bilateral tinnitus was 
mild to severe with a high-pitch tone.  He described the 
onset as occurring over 20 years earlier.  


On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
35
LEFT
15
10
15
50
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted right ear hearing within normal limits, 
and left ear moderate to severe high frequency sensorineural 
hearing loss.

In his August 1997 notice of disagreement, the veteran stated 
that he believed his hearing loss was a residual of his pre-
existing otitis which caused constant problems during active 
service.  He stated that after service the disorder was much 
worse than before active service.  He also stated that he 
believed his bilateral tinnitus was caused by his exposure to 
acoustic trauma during active service.  He noted that he had 
been exposed to inservice acoustic trauma on the rifle range 
and as a percussionist in the orchestra.  As to his claim for 
tension headaches, he stated that he never experienced 
headaches prior to his inservice head trauma, but since that 
date he had experienced periodic headaches of varying 
degrees, which had been intense and debilitating over the 
past several years.  He also stated that he had experienced 
continuous pain and discomfort since his November 1964 
subscapular strain.  He reported that in addition to the 
private medical records he had already submitted he had 
received treatment from other private chiropractors, but that 
he could not recall their names.

The veteran reiterated his contentions in his October 1997 
substantive appeal.  He also argued that his exposure to 
acoustic trauma at the rifle range and in the orchestra 
established at least a reasonable doubt that service 
connection was warranted.

A November 1997 private physical therapy report noted a 
diagnosis of right shoulder strain/pain, with a date of 
incurrence reported as progressive worsening from an incident 
during military service in 1963.  The report also noted that 
the veteran had been seen in April 1992 and November 1992, 
and on approximately 3 other dates for which no records could 
be retrieved.  No opinion as to etiology was provided.  

A November 1997 statement from a private chiropractor, noted 
that from 1989 to 1990 the veteran received treatment for 
shoulder injuries received during military maneuvers in 1963.  
It was also noted that the clinical treatment records had 
been purged, but that he recalled the veteran received 
treatment for his shoulder problems at that time.

At his personal hearing, the veteran testified that he 
experienced cold-weather type earaches prior to service, but 
that the constant ringing he experienced in service was 
entirely new.  Transcript, p. 2 (March 1998).  He stated that 
he used no ear protection while performing his duties with 
the orchestra, and that after service he worked as a stone 
mason and had not been exposed to loud noise.  Tr., p. 3.  He 
stated that he had received treatment for his hearing 
disorders, but that he could not recall from whom and had not 
tried to obtain these records.  Tr., p. 4.  He also stated 
that he received treatment for headaches during active 
service, and that after service he took aspirin for his 
headaches.  Tr., pp. 4-5.  

The veteran also testified that during service while engaged 
in a sporting event he was knocked to the ground and landed 
on his elbow, and that a doctor told him there was a 
separation in the shoulder blade.  Tr., pp. 5-6.  He stated 
that he received medical treatment after service, but that he 
was not sure that any of the medical care providers were 
available to provide record of that treatment.  Tr., p. 7.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection can also be granted for organic diseases of the 
nervous system, including sensorineural hearing loss, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).  

The United States Court of Veterans Appeals (Court) has held 
that a claimant may establish direct service connection for 
hearing loss if evidence shows that a hearing loss is 
causally related to an injury or disease incurred during 
active service.  Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates present left ear hearing loss, tinnitus, tension 
headache and right shoulder disabilities related to injuries 
or disease incurred in, or aggravated by, active service.  
Although service medical records show that the veteran 
received treatment for otitis media, possible tinnitus, 
headaches and subscapular pain during active service, there 
is no evidence demonstrating that these disorders represented 
chronic disabilities.  In addition, the Board notes there is 
no indication in the clinical records that the veteran's pre-
existing left ear hearing deficit or perforated eardrum 
underwent permanent increases in severity during service.  
See 38 C.F.R. § 3.306(b).

The Board also finds that the November 1997 private medical 
opinions, based upon the veteran's report of medical history, 
are not competent to establish the inservice occurrence of a 
right shoulder disability.  The Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is 
not required to accept the credibility of a medical opinion 
which is based upon an inaccurate factual history.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).

Although the veteran sincerely believes that his present left 
ear hearing loss, tinnitus, tension headaches and right 
shoulder disorder are the result of injuries or disease 
incurred in, or aggravated by, active service, he is not 
competent to provide medical opinions as to these matters.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds that the veteran has not 
submitted evidence of well-grounded claims for service 
connection for these disorders.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and that the veteran has not indicated the existence of any 
additional evidence that would well ground these claims.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the record reflects that the hearing officer relied 
upon a medical treatise in the April 1998 decision, the Board 
finds that in the absence of a well-grounded claim, such 
reliance is not prejudicial to the veteran.  

ORDER

Entitlement to service connection for left ear hearing loss, 
tinnitus, tension headaches and a right shoulder disorder is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 11 -


